In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00402-CV

FRIEDMAN & FEIGER, LLP, Appellant         §    On Appeal from

                                          §    County Court at Law No. 2

V.                                        §    of Parker County (CIV-15-0299)

                                          §    July 18, 2019

ROBERT E. MASSEY, INDIVIDUALLY            §    Opinion by Justice Gabriel
AND AS INDEPENDENT EXECUTOR OF
THE ESTATE OF WILLIAM EARL
MASSEY, Appellee

                        JUDGMENT ON REHEARING

      After reviewing appellee Robert E. Massey, Individually and as Independent

Executor of the Estate of William Earl Massey’s motion for rehearing, we deny the

motion. We withdraw our June 6, 2019 opinion and judgment and substitute the

following.

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order.   We reverse the trial court’s order denying
Friedman & Feiger, LLP’s motion to compel arbitration and remand to the trial court

for entry of an order compelling to arbitration the counterclaims appellee Robert E.

Massey, Individually and as Independent Executor of the Estate of William Earl

Massey asserted in the “Defendants’ Original Counterclaim” filed on August 7, 2018,

pursuant to the parties’ arbitration agreement.

      It is further ordered that appellee Robert E. Massey, Individually and as

Independent Executor of the Estate of William Earl Massey shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel